Exhibit 10.19

 

FIRST AMENDMENT

TO CUSTOMER AGREEMENT

 

            This First Amendment to Customer Agreement (“Amendment”), effective
as of January 20, 2013 (the “Effective Date”), is between Callaway Golf Company,
a Delaware corporation (“Callaway”), Saint Andrews Golf Shop, Ltd., a Nevada
limited liability company (“Saint Andrews”) and All-American Golf Center, Inc.,
a Nevada corporation (“AAGC”), and amends that certain Customer Agreement
between Callaway, Saint Andrews and AAGC, dated June 19, 2009 (“Agreement”).
Capitalized terms used in this Amendment and not otherwise defined herein shall
have the meanings ascribed to them in the Agreement. The Agreement is hereby
amended as follows:

 

            1.         AAGC will immediately be authorized, and shall use
reasonable efforts to, contact, negotiate and execute a non-exclusive definitive
written contract with a potential alternative retail branding partner by June
30, 2013.

 

            2.         During the first and second calendar quarters of 2013 the
Center will continue operating as the “Callaway Golf Center” and will continue
to feature and sell Callaway Golf retail products exclusively. During this time
period Callaway will only be obligated to provide AAGC the following: a minimum
number of staff uniforms and an adequate quantity of range balls in order to
maintain a quality guest experience (specific amounts to be mutually agreed by
the parties). Except as otherwise set forth herein, all other provisions of the
Agreement shall not apply. As such, Callaway will not be required to contribute
the additional contracted retail account credits, marketing funds, rental sets,
nor pay any other fees, costs or expenses due under the Agreement.

 

            3.         If by June 30, 2013, AAGC is successful in executing a
written contract with an alternative non-exclusive retail branding partner, the
Agreement and this Amendment shall terminate as of that date and AAGC will have
the option to remove, at its sole cost and expense, all Callaway Golf branding
from the outside of the Center (with the exception of the outdoor fitting/demo
areas as provided below) without liability. In the event, however, that AAGC is
not successful in executing a written agreement with an alternative
non-exclusive  retail branding partner by June 30, 2013, the Agreement shall
terminate but AAGC will retain an option to continue operating the Center under
the Callaway Golf brand (including the use of the Performance Center Equipment)
throughout the entire term of the current ground lease to include all ground
lease option years subject only to the provisions of the Trademark License
Agreement between Callaway Golf Company and Saint Andrews Golf Corporation dated
December 30, 1998, as amended (the “Trademark Agreement”). In such event, the
parties agree to amend the Trademark Agreement in accordance with the foregoing.

 

            4.         In the event that AAGC executes a non-exclusive written
agreement with an alternative retail branding partner by June 30, 2013, Callaway
shall have the right, exercisable by Callaway in its sole discretion no later
than July 31, 2013, to feature Callaway Golf products in the 2nd position within
the retail store area and outdoor fitting/demo areas (e.g., driving range and
practice locations at the facility). In such case, Callaway Golf Company will,
at its own expense, reasonably and without damaging the facility, remove all
proprietary Performance Center equipment from the facility.  Further, the
Trademark Agreement will remain in effect for Callaway Golf products in the 2nd
position and Callaway will provide and honor off-invoice product discounts and
co-op incentive rebates as follows (applicable to all products purchased after
December 31, 2012 and includes all appropriate net downs, credits, RA’s, etc.):

 

--------------------------------------------------------------------------------

 

 

 

·        Off-Invoice Discount: 10% off on all Equipment, golf balls,
accessories, and Callaway Golf Travel accessories travel items at all Boreta
operated stores (excluding close out or other off price items and logo items).
Callaway will use reasonable efforts to facilitate development of a pricing
structure between Saint Andrews and Perry Ellis and AMG. However, Saint Andrews
shall be ultimately responsible for establishing such arrangements with Perry
Ellis and AMG as it sees fit.

 

·        Co-op: Additional incentives based on cumulative 2013 purchases in
qualified sales (off price items excluded) from all Boreta operated stores:

      $1,400,000 – 1,650,000: Receive 2% rebated invoice credit

      $1,650,001-$1,900,000: Receive 4% rebated invoice credit

                                    $1,900,001 Receive 5% rebated invoice credit

            **Rebated invoice credit goes back to dollar $1 and such rebate
shall be calculated on a [timeframe] basis.

            5.         In the event that AAGC executes a definitive written
agreement with an alternative non-exclusive retail branding partner by June 30,
2013 and Callaway Golf Company chooses not to retain its second position
branding at the facility (as described above), the Trademark Agreement and the
Agreement, as amended hereby, shall be considered terminated without any further
liability to any party and Callaway Golf Company will, at its own expense,
reasonably and without damaging the facility, remove all proprietary Performance
Center equipment from the facility. AAGC and Saint Andrews shall reasonably
cooperate with Callaway in that regard.  Further, Callaway shall not, within a
ten (10) mile radius of the facility, own, operate, or license a
Callaway-branded retail store or performance center. 

 

            6.         The parties shall maintain the confidentiality of this
Amendment and shall not disclose the terms of this Amendment to any third
parties without the prior written consent of the other parties to this
Amendment.

 

            7.         Except as set forth herein, all other terms and
conditions of the Agreement shall remain the same and continue in full force and
effect. The Agreement, as hereby amended, sets forth the entire understanding of
the parties with respect to the subject matter hereof, and no other
representations, warranties or agreements whatsoever have been made by the
parties which are not contained herein. Neither the Agreement nor this Amendment
shall be modified, amended or terminated except by another instrument in writing
executed by the parties.  The prevailing party in any litigation involving this
Agreement will be reimbursed by the non-prevailing Party for all costs and
expenses, including, without limitation, reasonably attorney fees and costs
incurred by such prevailing party.

 

--------------------------------------------------------------------------------

 

 

 

            IN WITNESS WHEREOF, the parties have caused this Amendment to be
executed as of the dates set forth below.

 

 


CALLAWAY GOLF COMPANY                                     SAINT ANDREWS GOLF
SHOP, LTD.

 

 

By:/s/ Glenn Hickey                                                    By: /s/
Ronald S. Boreta                                 

      GLENN HICKEY                                                             
RONALD S. BORETA, MANAGER


      VICE PRESIDENT, SALES

 

Date: 3/9/13                                                               Date:
2/19/13                                                 

 

 

                                                                                   
ALL-AMERICAN GOLF CENTER, INC.

 

                                                                                   
By: /s/ Ronald S. Boreta                                 

                                                                                   
     Ronald S. Boreta, President

 

                                                                                   
Date: 2/19/13                                                  